Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 2019/0072124) in view of Anderson (US 2,307,348).  Pawlak discloses fastening arrangement comprising: a load-bearing component (600 or 700); a façade panel (500); and a façade panel screw (100).  The screw disclosed in the embodiment shown in Fig. 8 is an integral screw comprising: a head (200); a thread free subhead section (300) ending at a stop collar and; a cylindrical shaft (400) having a two-lead thread (420 and 430) extending to a conical tip (440).  The head is shown with a diameter at least twice as large as thread diameter (see Fig. 8).  The conical tip is disclosed with an angle ranging from 20-60° (p.[0097]) which is inclusive of the claimed range; a nominal diameter (2R4) of up to 4.6mm (p.[0100]) which is also within the claimed range and; screw may include a coating (p.[0107]).  The façade panel is disclosed can be made of multiple materials including plastics, fiber, and can be laminated to include which would include insulating or plastic layer adjacent the load bearing layer (p.[0076]) and the load bearing layer can be made of steel (p.[0073]).  Pawlak does not discuss the thread pitch nor thickness of the load-bearing panel and does not disclose the nominal diameter between 5-6mm.  Pawlak does however disclose the screw can have varying sizes depending on a specific use (p.[0104]).  Therefore, at the time the invention was made it would have been obvious for one of ordinary skill in the art to have the dimensions of the pitch, diameter and thickness of the load bearing panel within the claimed range depending upon the particular application of the screw.  Indeed it is well known make fasteners and panels in different sizes depending upon the specific design requirements of that application.  The examiner takes notice that stainless steel fasteners are well known in the art and the pre-drilled holes are a product-by-process limitation where it is only the final product which is considered.
Pawlak does not disclose the stop collar between the thread and the thread-free subhead section having a diameter greater than the thread-free subhead section and where the façade panel has .


Conclusion
Applicant’s remarks have been considered but are moot in light of the new ground of rejection.  

And in regards to the stop collar being larger than the thread-free subhead section it is noted that the reference to Pope (US 6,457,926) also teaches that feature and could be applied if the orientation of the stop collar is further limited.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677